IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 260 MAL 2016
                                 :
                Respondent       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
JOSEPH EARL BAILEY, SR.,         :
                                 :
                Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,      No. 261 MAL 2016

                Respondent
                                   Petition for Allowance of Appeal from
                                   the Order of the Superior Court
          v.


JOSEPH EARL BAILEY, SR.,

                Petitioner

COMMONWEALTH OF PENNSYLVANIA,    : No. 262 MAL 2016
                                 :
                Respondent       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
JOSEPH EARL BAILEY, SR.,         :
                                 :
                Petitioner       :


                              ORDER



PER CURIAM
     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.




               [260 MAL 2016, 261 MAL 2016 and 262 MAL 2016] - 2